 Case: 4:20-cv-01434-HEA Doc. #: 27 Filed: 08/25/21 Page: 1 of 9 PageID #: 137




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

ANDREW MAGDY,                              )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )        Case No. 4:20CV1434 HEA
                                           )
I.C.SYSTEM, INC.,                          )
                                           )
            Defendant.                     )

                     OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant’s Motion for Judgment on the

Pleadings, [Doc. No. 17]. Plaintiff opposes the Motion. For the reasons set forth

below, the Motion will be granted.

                               Facts and Background

      Plaintiff filed this action in the Twenty-Second Judicial Circuit Court for the

City of St. Louis, Missouri on August 12, 2020 alleging violations of the Fair Debt

Collections Practices Act, 15 U.S.C. §1692 et seq. (“FDCPA”). Defendant

removed the action to this Court on October 5, 2020, based on the Court’s federal

question jurisdiction. 28 U.S.C. § 1331.

      Plaintiff’s Petition alleges the following, which the Court accepts as true for

the purposes of this motion:
 Case: 4:20-cv-01434-HEA Doc. #: 27 Filed: 08/25/21 Page: 2 of 9 PageID #: 138




       This is an action for actual and statutory damages brought to the Court by an

individual non-debtor for violations of the Fair Debt Collections Practices Act, 15

U.S.C. §1692 et seq. (“FDCPA”), which prohibits debt collectors from engaging in

abusive, deceptive, and unfair practices.

       Plaintiff is a natural person currently residing in St. Louis, Missouri.

Plaintiff is a “third party” with standing to file this suit because of the actual

injuries he sustained in connection with the prohibitions contained in Section

1692c of the FDCPA. The debt at issue in this case is a consumer debt and was

incurred for consumer, family, or household purposes; the debt was for less than

$50 for residential “AT&T U-Verse” service.

       Plaintiff is a bankruptcy attorney who helps consumers with their debts.

Plaintiff has helped hundreds of consumers to discharge numerous debts, including

many, many debts that Defendant has tried to collect. Plaintiff does not represent

the consumer at issue in this case and has never represented the consumer at issue

in this case.

      Upon information and belief, Defendant knows that Plaintiff has discharged

many of its debts and does not hold a favorable opinion of Plaintiff.

       Prior to receiving Defendant’s collection letter, Plaintiff had no knowledge

of the alleged debt owed by the consumer.




                                            2
 Case: 4:20-cv-01434-HEA Doc. #: 27 Filed: 08/25/21 Page: 3 of 9 PageID #: 139




      Defendant I. C. System, Inc., is a corporation with its principal

place of business located outside the state of Missouri. The principal business

purpose of Defendant is the collection of debts nationwide; Defendant regularly

attempts to collect debts alleged to be due to another entity. Defendant is engaged

in the collection of debts from consumers through means of using the mail and the

telephone.

     On July 27, 2020, Defendant attempted to collect the alleged consumer debt

from the Consumer via mail by sending its initial collection letter to Plaintiff.

Plaintiff received this initial collection letter on or about August 3, 2020, which

stated that Plaintiff had been identified as an attorney representing Consumer and

asked Plaintiff to verify his representation of Consumer on the debt. The Consumer

never identified Plaintiff as the Consumer’s attorney, and Plaintiff never identified

himself as the Consumer’s attorney. The letter further explained that the Consumer

had thirty days to dispute the debt, and it instructed Plaintiff to contact Defendant

regarding his representation.

      Plaintiff became concerned and did not recognize Consumer as a current or

former client and could not ascertain why he was receiving Defendant’s collection

letter. Plaintiff represents numerous consumers at any given time and regularly

receives mail from debt collectors, like Defendant, regarding his clients and their

debts. Plaintiff could not simply ignore Defendant’s collection letter for these


                                           3
 Case: 4:20-cv-01434-HEA Doc. #: 27 Filed: 08/25/21 Page: 4 of 9 PageID #: 140




reasons. Plaintiff thereafter was forced to engage in an exhaustive search of his

own files and records to determine if he had at any point represented Consumer or

someone bearing a name similar to the Consumer’s name. This search required

Plaintiff spend his professional time not working on matters for his actual clients,

and instead use his time and resources to verify that he did not in fact represent,

currently or previously, the Consumer. Plaintiff lost revenue, productivity, and

income because he was forced to “chase down” information about the Consumer.

Plaintiff also experienced frustration as a result of Defendant’s actions.

      Upon information and belief, Defendant knew that by sending Plaintiff a

letter such as this one, Plaintiff would be forced to spend his valuable professional

time trying to figure out who Consumer was and why he was receiving this letter.

Defendant’s letter was sent precisely to harass and annoy Plaintiff and was done so

with malicious intent.

      Defendant’s communication with Plaintiff, a third party, was a violation of §

1692c(b) because Plaintiff is a third party and Defendant’s communication did not

comply with the safe harbor of § 1692b and caused Plaintiff to suffer injury and

actual damages. Defendant’s third-party communication with Plaintiff did not

qualify for the § 1692b safe harbor because it was not made “for the purpose of

acquiring location information about the consumer.” 15 U.S.C. § 1692b.

Specifically, Defendant did not identify that it was confirming or correcting


                                          4
 Case: 4:20-cv-01434-HEA Doc. #: 27 Filed: 08/25/21 Page: 5 of 9 PageID #: 141




location information and openly stated the Consumer owed a debt in the

collection letter.

       Upon information and belief, Defendant was at all times well aware that

Plaintiff did not represent Consumer and had no permissible reason to contact

Plaintiff, a third party, regarding Consumer’s debt. Furthermore, Defendant caused

Plaintiff to suffer the following additional injuries: Plaintiff has had to take time

away from his actual consumer clients to try and determine why Defendant was

alleging he represented Consumer and whether he had at any point represented

Consumer. The injuries, in fact, are fairly traceable to the challenged actions of

Defendant, in that Defendant sent the malicious collection letter to Plaintiff.

Plaintiff’s injuries are likely to be redressed by a favorable decision in this Court.

       Plaintiff claims that in its attempts to collect the alleged debt from

Consumer, Defendant committed violations of the FDCPA, see 15 U.S.C. §1692 et

seq., including, but not limited to, the following: a. Communicating with Plaintiff,

a third party, regarding the Consumer’s debt and thereby causing Plaintiff injury

and actual damages due to the time Plaintiff had to spend trying to learn why he

was being contacted and whether he had ever represented Plaintiff.

                                 Standard of Review

       Judgment on the pleadings is proper when there are no issues of material fact

to be resolved and the moving party is entitled to judgment as a matter of law.


                                           5
 Case: 4:20-cv-01434-HEA Doc. #: 27 Filed: 08/25/21 Page: 6 of 9 PageID #: 142




Faibisch v. Univ. of Minn., 304 F.3d 797, 803 (8th Cir. 2002). When evaluating the

merits of a motion for judgment on the pleadings, the district court applies the

same legal standard that applies to a motion to dismiss. See Fed. R. Civ. P.

12(b)(6); see also Ashley County v. Pfizer, Inc., 552 F.3d 659, 665 (8th Cir. 2009).

To survive a motion for judgment on the pleadings, the complaint must contain

sufficient factual allegations to state a plausible claim for relief. See Clemons v.

Crawford, 585 F.3d 1119, 1124 (8th Cir. 2009). A district court accepts as true all

facts pleaded by the nonmoving party and draws all reasonable inferences from the

pleadings in favor of that party. Corwin v. City of Independence, Mo., 829 F.3d

695, 699 (8th Cir. 2016). Without more, merely reciting the elements of a cause of

action is insufficient, and legal conclusions asserted in the complaint are not

entitled to the presumption of truth. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct.

1937, 173 L.Ed.2d 868 (2009).

      When deciding a motion for judgment on the pleadings, a district court

refrains from considering matters beyond the pleadings, other than certain public

records and “materials that do not contradict the complaint, or materials that are

necessarily embraced by the pleadings.” Saterdalen v. Spencer, 725 F.3d 838, 841

(8th Cir. 2013) (internal quotation marks omitted).

                                      Discussion

      The FDCPA was enacted “to eliminate abusive debt collection practices,”
      McIvor v. Credit Control Servs., Inc., 773 F.3d 909, 913 (8th Cir. 2014)
                                           6
 Case: 4:20-cv-01434-HEA Doc. #: 27 Filed: 08/25/21 Page: 7 of 9 PageID #: 143




      (quoting 15 U.S.C. § 1692(e)), and “imposes civil liability on debt collectors
      for certain prohibited debt collection practices.” Jerman v. Carlisle,
      McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 576, 130 S.Ct. 1605,
      176 L.Ed.2d 519 (2010) (cleaned up).

Smith v. Stewart, Zlimen & Jungers, Ltd., 990 F.3d 640, 644 (8th Cir. 2021).

Indeed, the Congressional findings and declaration of purpose provides, in

pertinent part,

      (e) Purposes

      It is the purpose of this subchapter to eliminate abusive debt collection
      practices by debt collectors, to insure that those debt collectors who refrain
      from using abusive debt collection practices are not competitively
      disadvantaged, and to promote consistent State action to protect consumers
      against debt collection abuses.

15 U.S.C.A. § 1692 (emphasis added).

      A consumer is specifically defined in the statute as: “any natural person

obligated or allegedly obligated to pay any debt.” 15 U.S.C.A. § 1692a(3).

Plaintiff does not fall within the definition of “a consumer,” nor does he fit within

the stated Congressional declaration of the purpose of the statute itself.

      Plaintiff urges the Court to follow Thomas v. Consumer Adjustment Co, 579

F.Supp.2d 1290 (E.D. Mo. 2008). In Thomas, the Court held that a non-consumer

who lived with the actual consumer, could bring suit under 15 U.S.C. § 1692c

based on the particular circumstances surrounding the communications. Thomas

is inapplicable since it was decided on a unique set of facts wherein the plaintiff



                                           7
 Case: 4:20-cv-01434-HEA Doc. #: 27 Filed: 08/25/21 Page: 8 of 9 PageID #: 144




and the consumer shared a residence; the telephone call was made to that

residence.

      Here, the letter was sent to Plaintiff, an attorney who has represented a

number of consumers in bankruptcy proceedings. It appears from the letter, which

the Court can consider on this motion, since it is necessarily embraced by the

pleadings that it was merely an attempt to obtain information, not an attempt to

collect the debt specifically from the consumer. The letter asks Plaintiff to confirm

representation, quite possibly an attempt by the debt collector to ascertain whether

the automatic bankruptcy stay applied to the consumer.

      The Eighth Circuit has not had occasion to analyze whether Section 1692c

applies to persons other than a consumer. This Court agrees with the greater weight

of authority that concludes, based on the definitions in the statute, as well as other

subchapters of the FDCPA, which discuss applicability of remedies for persons

other than consumers, that only consumers had standing to bring Section 1692c

claims. See, Todd v . Collecto, Inc., 731 F.3d 734, 737-38, (7th Cir. 2013)(“In

contrast to § 1692d, § 1692c restricts debt collectors' communications with and

about consumers and is understood to protect only the consumer-debtors

themselves”; Montgomery v. Huntington Bank, 346 F.3d 693, 696 (6th Cir.

2003)(“relief is limited to ‘consumers’ only under § 1692c.”) ; Wright v. Finance

Service of Norwalk, Inc., 22 F.3d 647, 649 n. 1 (6th Cir.1994) (en banc); Hayes v.


                                           8
 Case: 4:20-cv-01434-HEA Doc. #: 27 Filed: 08/25/21 Page: 9 of 9 PageID #: 145




Receivables Performance Mgmt., LLC, No. 17-CV-1239, 2018 WL 4616309, at *5

(N.D. Ill. Sept. 26, 2018)(Plaintiff is not a consumer under the FDCPA and

therefore cannot pursue any claims under § 1692c(a)(1) since plaintiff was not

obligated on the debt); Srachta v. Ditech Fin. LLC, No. 17-CV-01370, 2017 WL

5903836, at *2 (N.D. Ill. Nov. 30, 2017)(“Section ‘1692c restricts debt collectors'

communications with and about consumers and is understood to protect only the

consumer-debtors themselves.’ Todd v. Collecto, Inc., 731 F.3d 734, 737 (7th Cir.

2013).”

                                    Conclusion

      Based upon the foregoing analysis, Defendant’s Motion for Judgment on the

Pleadings is well taken. Plaintiff is not a “consumer” under the statute, and

therefore has no standing to bring this cause of action under 15 U.S.C. § 1692c.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion for Judgment on the

Pleadings is GRANTED.

      A separate judgment is entered this same date.

      Dated this 25th day of August 2021.


                                       ________________________________
                                          HENRY EDWARD AUTREY
                                       UNITED STATES DISTRICT JUDGE


                                          9
